The Attorney                General of Texas
                                      January        10,    1980

(ARK WHITE
,norney General

                  Honorable Joe Resweber                           Gpinion No. NW126
                  Harris County Attorney
                  1001 Preston, Suite 634                          Re:   Implementation   of appraisal
                  Houston, Texas 77002                             boards under the property tax code.

                  Honorable Kenneth H. Ashworth
                  Coordinating Board
                  Texas College and University System
                  P. 0. Box 12786, Capitol Station
                  Austin, Texas 787ll

                  Gentlemen:

                         Mr.. Raeweber asks-several questions about the election of directors to
                  the governing board of an appraisal district established by sections 6.01
                  through 6.08 of the Property Tax Code. Acts 1979, 66th Leg., ‘ch 841, at
                  2224. Dr. Ashworth’s question also concerns the election of directors.     The
                  Code establishes an appraisal district in each county which is responsible for
                  appraising property in the district for ad valorem tax for the state and for
                  taxing units other than the county. Sec. 6.01 The district is governed by a
                  board of five directors who are elected by vote of the governing board of
                  certain taxing units that participate in the appraisal district.

                        Mr. Resweber’s fist     question is as follows:

                               L    Is the first board of directors election to be
                                    conducted by the County Clerk pursuant to
                                    section 8.03 to be in the fall of 1979 for the
                                    board terms to begin on January l, l980?

                  Section 3, subsection c(l) and (2) provide as follows:

                                 (c)(l) Except as otherwise provided by this sub-
                               section, Subchapter A of Chapter 8 takes effect
                               January l,l980.

                                  (2) For the purpose of appointing the first members
                               of the appraisal district board of directors, Section
                               6.03 takes effect September 1,1979.




                                                P.    395
Honorable Joe Resweber
Honorable Kenneth H. Ashworth       -   Page Two      (NW-126)



The first board of directors election should be held in the fall of 1979 with the board of
directors terms to begin on January 1, 1980. See section 6.03(b). In view of the answer to
question 1, we need not answer question la. QGtion 2 restated:

            2.    May the County Clerk         allow incorporated     ‘villages’ to
                  participate  in the board   of  directors elections pursuant to
                  section 6.63?

       Section 6.03(c) empowers “incorporated cities and towns” and school districts to
participate   in the board of directors elections.      Harris County contains a number of
incorporated municipalities which use the term “village” in their name in lieu of “city” or
“town.” Chapter ll of Title 28, V.T.C.S., makes provision for the incorporation of towns
and villages without distinguishing between the terms “town” and “village.” See,.e.g.,
V.T.C.S. art l133. Article 96l, V.T.C.S., permits any incorporated city, town, or village
with a population of 800 or over to adopt the provisions of Title 28. “When such city, town
or village is so incorporated as herein provided, the same shall be known as a city or town,
subject to the provisions of this title relating to cities and towns. . .” V.T.C.S. art 96L
Article 970a, the Municipal Annexation Act, defines “city” as “any incorporated city, town
or village in the State of Texas.” Sec. 2A. Since the legislature has not distinguished
between cities, towns, and villages in these provisions, and in fact has equated %llagen
with the other two municipalities, we believe %corporated       cities and towns” as it appears
in section 6.03(c) also includes incorporated villages.

            3.    For purpose of the County Clerk’s determining          voting
                  entitlement of taxing units that may exercise the choice of
                  appraisal districts as set forth in section 6.02, when is the
                  firsttax year in which appraisal districts will appraise
                  property?
      Section 3 of the Act provides in part as follows:

               SECTION 3, (a) Except as otherwise provided by this section, the
            Property Tax Code takes effect January l,l982. The first tax year
            for which the appraisal       districts must make assessments
            commences January Ll982.

            4.    If appraisal districts do not begin their appraisal functions
                  until the 1981 tax year or later, how should the County Clerk
                  determine the voting entitlement of taxing units covered by
                  section 6.02 subsection b which have not yet exercised their
                  option to designate one appraisal district in which they will
                  participate pursuant to subsection c thereof?

      Section 6.02 of the Act permits taxing units which have boundaries that cross county
lines to choose to participate in only one appraisal district.  The governing body must




                                               P-   396
Honorable Joe Resweber
Honorable Kenneth H. Ashworth           -   Page Three    (NW-12 6)



make    the choice by official action “at least 90 days before the first day of the tax year in
which appraisal districts first begin appraising property for ad valorem tax purposes.”
Sec. 6.02(c). The clerk can only act upon the record as it exists at the time of the 1979
directors election and must assume that any political unit subject to section 6.02 will
participate in each appraisal district within its boundaries unless it has previously decided
otherwise.

             5.    If a taxing unit covered by section 6.02 does not timely file
                   an election to participate   in one of the appraisal districts
                   within its boundaries, shall the County Clerk presume that it
                   has elected to participate in each appraisal district within the
                   boundaries?

       The governing body of a taxing unit covered by section 6.02 must exercise its option
to participate in only one appraisal district by an official action adopted at least 90 days
before the first day of the fist tax year in which appraisal districts begin appraising
property.    If the taxing unit covered by section 6.02 does not take this action, it will
participate in each appraisal district.

             6.    If the County      intends to contract with the appraisal district
                   for appraisal     services, may the County Clerk allow it to
                   participate in    the selection of the appraisal district’s board of
                   directors prior    to 1982?

      The assessment district is not required by the Property Tax Code to appraise county
property. Sec. 6.OL A county may, however, contract with the appraisal district to have
it appraise property and prepare the appraisal records for county tax purposes         Sec.
8.25(a). When a county does so, the commissioners court is entitled to participate in the
appointment of district directors in the same manner as an incorporated city or town or a
school district.   Section 3(d) of the Property Tax Code provides that a county which
intends to contract with an appraisal district pursuant to section 6.25 may participate in
appointing the district directors before 1982 “if it adopts an order expressing that intent
and delivers a certified copy of the order to the county clerk and the governing body of
each taxing unit in the district before September 15 of any year in which nominations are
made and amendments determined”

             7.    Must the County Clerk give the notice required by section
                   6.03g to those political units which are not actually essessing
                   or collecting taxes?

       Section 6.03g provides:

               fg) The governing body of each taxing unit entitled to vote shall
            determine its vote by resolution and submit it to the county clerk
            before November 15. The county clerk shall count the votes,
            declare the five candidates who receive the lalgest cumulative




                                              P.   397
Honorable Joe Resweber
Honorable Kenneth H. Ashworth      -   Page Four      (MN-126)



           vote totals elected, and submit the results before December 1, to
           the governing body of each taxing unit in the district and to the
           candidates

     The term “taxing unit” is defined in section LO4 as follows:

              (12) ‘Taxing unit’ means a county, an incorporated city or town
           (including a home-rule city), a school district, a special district or
           authority, or any other political unit of this state, whether created
           by or pursuant to the constitution or a local, special, or general
           law, that is authorized to impose and is imposing ad valorem taxes
           on property. (Emphasis added).

       The county clerk would not be obligated to give notice of election results to political
units which are not actually imposing ad valorem taxes on property as they do not
constitute %xing units” within the statutory definition.

           6.    May the County Clerk require taxing units which are eligible
                 to vote for the appraisal district board of directors to provide
                 information as to their tax collections and related matters
                 necessary for determination of their voting entitlement under
                 section 6.03.

       We find no provision in the Property Tax Code empowering ‘the county clerk to
require taxing units to furnish ~the stated information, which consists of the total dollar
amount of property tax imposed by the taxing unit for the preceding year. However, this
information is a matter of public record and obtainable by any person including the, county
clerk even if the taxing units do not furnish it voluntarily.   See Open Recor& Decision
Nos. 140 (1976) (information on value of taxable property in sc~districts);  ll2 (1975) (city
tax department’s     appraisal cards); 76 (1975) (school district tax assessor-collector’s
rendition book); 39 (1974) (information on bank stockholdings filed with a tax assessor-
collector).  Of course, the taxing unit may agree to furnish voluntarily the information
needed by the county clerk. In view of our answer to question 8, we need not answer
question 8a.

            9.    May the County Clerk request the State Property Tax Board
                  to adopt rules to clarify the appraisal district board of
                  directors voting procedure?

        Section 6.03, which governs the election of the board of directors, contains no
provision granting rule-making power to any body. Section 5.03 states the rule-making
power of the State .Property Tax Board           It “shall adopt rules establishing minimum
standards for the administration     and operation of an appraisal district and a county
assessor-collector’s  office.” Section 5.03(a). Although the directors govern the appraisal
 district, they are elected by the governing bodies of the taxing units that participate in
 the district. The clerk is required to determine the number of votes to which each taxing




                                           P.   398
Honorable Joe Resweber
Honorable Kenneth H. Ashworth       -   Page Five     (NW-1261



unit is entitled  Set 6.03(e).    We do not believe the board’s authority to establish
minimum standards for the administration of an appraisal district includes the authority to
make binding rules for the conduct of district elections by member taxing units and the
county clerk.

           10.   Which if any of the following units may the County Clerk
                 allow to vote in the board of directors election for the
                 appraisal district:
                        Harris County Flood Control District
                 i      Harris County Mosquito Control District
                        Harris County Hospital District
                 :      Port of Houston Authority
                 e.     Harris County Board of School Trustees
                 f.     Houston Community College System
                        North Harris County College
                 t.     San Jadnto College

Dr. Ashworth asks whether community junior college districts are eligible to vote for the
board of directors of the appraisal district.      Section 6.03(c) provides for election of the
board of directors “by vote of the governing bodies of the incorporated cities and towns
and the school districts that participate in the districtw Counties which contract with the
appraisal district for appraisal services are also entitled to participate in the election of
directors.    Sec. 6.25. None of the units inquired about constitute counties, cities, or
towns, and none of the first four units on Mr. Resweber’s list constitute school districts
within section 6.03(c). The Harris County Board of School Trustees, established under
chapter 17 of the Education Code, has the general management and control of public
schools in the county.      It participates    in the creation, consolidation,  subdivision and
abolition of school districts, see Educ         Code S 17.23, but does not constitute a school
district itself. School districts~e    established under chapter 19 of the Education Code and
each is governed by its own Board of Trustees. -See Educ. Code SS 19.066-19.067, 22.01,
23.01, 25.03.

       It is suggested on the authority of Shepherd
363 S.W.Bd 742 (Tex. 1962) that community junior college districts constitute       school
districts within section 6.03(c). In the Shepherd case, the Supreme Court concluded that a
district created under the Junior College Act, Education Code SS 130.011-130.121@assiml,
is a schod district within the tax authorlxation clause of article VII, section 3 of the
Texas Constitution.     However, section 6.02(b) of the Property Tax Code treats a junior
college district as an entity distinct from a school district:

               A school district, an incorporated city or town, a water control
            and improvement district . . . irrigation districts . . . or a junior
            college district that has boundaries extending into two or more
            counties may choose to participate ln only one of the appraisal
            districts. . . .




                                           p.   399
Honorable Joe Resweber
Honorable Kenneth H. Ashworth      -     Page Six   (N+1261



It is orooer to lock at all Darts of a statute to ascertain its orooer construction and
mea&g.-      City of Cotpus Christi v. Southern Community Gas Company, 368 S.W.2d 144
(Tex. Civ. App. - San Antonio 1963, writ ref’d n.r.e.1. The legislature distinguished
between ‘kchool district” and “junior college district” in section 6.02(b), and we believe
this distinction must be maintained in section 6.03(c). Thus, community junior college
districts do not constitute school districts for purposes of section 6.03(c). In view of our
answer to this question, we need not answer Mr. Resweber’s final question regarding
calculation of the voting entitlement

                                         SUMMARY

           The first election for board of directors of a property tax appraisal
           district should be held in the fall of 1979. Incorporated villages
           may participate in the election pursuant to section 6.03. Appraisal
           districts begin appraising property for the tax year starting
           January 1, 1982. If a taxing unit with boundaries that cross county
           limes has not opted to participate      in only one appraisal district
           pursuant to section 6.02, the county clerk .must assume it will.
           participate   in each appraisal district within its boundaries.        A
           county which inten& to contract with an appraisal district may-
           participate   in -appointing the district directors before 1982 by
           following the procedure in section 3(d) of the Property Tax Code.
           The county clerk need not give notice’ of election results            to
           political units which do not impose ad valorem taxes on property.
           The county clerk has no authority to require taxing units to provide.
           information    on their tax collection       and related   matters   to
           determine    voting entitlement    under section 6.03.      The State
           Property Tax Board lacks authority to make rulesclarifying          the
           procedure for electing the appraisal district board of directors.
           The Harris County Board of School Trustees is not eligible to vote
           for directors of the appraisal district     Nor are community junior
           colleges eligible to vote in the election.




                                               MARK       ,WHITE
                                               Attorney   General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney   General

Prepared by Susan Garrison
Assistant Attorney General



                                             P- 400
Honorable Joe Resweber
Honorable Kenneth H. Ashworth   -   Page Seven   (NW-126)



APPROVED:
OPINION COMMIE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Walter Davis
Susan Garrison
Rick Gil&
William G Reid




                                      p.   401